Citation Nr: 1045581	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-06 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a total disability compensation rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from May 1962 to November 1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 decision by the RO in Manila, 
Philippines, that in pertinent part, denied entitlement to a TDIU 
rating.

The Board remanded the appeal in January 2010 for additional 
procedural and evidentiary development, and the case was 
subsequently returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that the AMC has not fully complied with the 
prior remand directives and another remand is required.  Stegall 
v. West, 11 Vet. App. 268 (1998).

This case was remanded in January 2010 partly for a VA 
examination to obtain a clarifying medical opinion as to whether 
the Veteran's service-connected disabilities in combination 
render him unemployable.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 
4.16, 4.19; Friscia v. Brown, 7 Vet. App.  294 (1995).

A VA examination was performed in March 2010.  The examiner 
conducted a thorough clinical examination of the Veteran, and 
provided a medical opinion stating that the Veteran's service-
connected disabilities "...had moderate impact on his abilty [sic] 
to obtain and retain employment.  His other ailment [sic] like 
his arthritis on his lower back, neck, hypertension and eye 
condition had also moderate impact on his ability to obtain and 
retain employment." 

Although the AMC's medical opinion request accurately provided 
the medical examiner with the Board's remand instructions 
regarding the medical question to be resolved in this case (i.e., 
whether or not the Veteran is unable to obtain or retain 
employment due only to his service-connected disabilities), the 
March 2010 VA examiner did not fully answer this question.  
Hence, the Board finds that this medical opinion is inadequate.  

When any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action should 
be undertaken.  See Stegall, supra. Moreover, if an examination 
report does not contain sufficient detail, it is incumbent upon 
the rating board to return the report as inadequate for 
evaluation purposes.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).
Therefore, another remand is required to ascertain whether or not 
the Veteran is unable to obtain or retain employment due only to 
his service-connected disabilities, specifically bilateral 
hearing loss, tinnitus, and residuals of a left thigh muscle 
contusion, consistent with his education and educational 
experience, irrespective of age or non-service-connected 
disabilities.

Ongoing pertinent medical records should also be obtained.  38 
U.S.C.A. § 5103A(c) (West 2002);  see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).  In this regard, the Board 
observes that since the Board's remand, the AMC has repeatedly 
asked the Veteran to identify or submit pertinent medical 
records.  In a June 1, 2010 letter to the Veteran, the AMC asked 
him to provide complete mailing addresses for private medical 
treatment providers who treated him for hearing loss.  In a 
signed June 2010 Authorization and Consent to Release Information 
to VA (VA Form 21-4142), the Veteran finally provided such 
addresses.  Although this form was received by VA in June 2010, 
prior to the July 2010 supplemental statement of the case, it 
does not appear that the AMC attempted to obtain these relevant 
medical records and such must be done prior to appellate review.  
Id.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
pertinent VA or private medical records of 
treatment for hearing loss, tinnitus, and 
residuals of a left thigh contusion dating 
since June 2007.  In particular, the RO/AMC 
should attempt to obtain the private medical 
records identified in the June 2010 VA Form 
21-4142 submitted by the Veteran.

2.  The RO/AMC should forward the Veteran's 
claims folder to the VA physician who 
provided the March 2010 medical opinion, to 
obtain an addendum with respect to the 
following question:

Is it at least as likely as not that the 
Veteran's service-connected disabilities 
(bilateral hearing loss, tinnitus, and 
residuals of a left thigh muscle contusion), 
without consideration of his non-service-
connected disabilities, render him unable to 
obtain or retain employment due only to his 
service-connected disabilities, consistent 
with his education and occupational 
experience, irrespective of age and any 
nonservice-connected disorders?

If the examiner must resort to speculation to 
answer any question, she should so indicate 
and explain why it would be speculative to 
respond.  The examiner is also requested to 
provide a rationale for any opinion 
expressed.

If the examiner who performed the March 2010 
VA examination is unavailable, the requested 
medical opinion should be obtained from 
another VA physician, after review of this 
remand and the claims file.

3.  After completion of any other notice or 
development indicated by the state of the 
record, with consideration of all evidence 
added to the record since the most recent 
supplemental statement of the case, the RO 
must readjudicate the Veteran's claim.  If 
the claim remains denied, the RO should issue 
a supplemental statement of the case and 
provide the Veteran and his representative 
with an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


